TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 20, 2019



                                     NO. 03-19-00389-CV


  William P. Hicks, Individually, and as Representative of H.W. Lochner, Inc, Appellant

                                                v.

     James L. Booker, Individually, and as Heir and Representative of the Estate of
Marjorie Booker; Alisa Barth, Individually and as Heir and Representative of The Estate
of Marjorie Booker; Catherine Simonsen, Individually, and as Heir and Representative of
    The Estate of Marjorie Booker; James E. Booker, Individually, and as Heir and
         Representative of The Estate of Marjorie Booker, Deceased, Appellees




        APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on May 24, 2019.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.